Citation Nr: 1543680	
Decision Date: 10/13/15    Archive Date: 10/19/15

DOCKET NO. 13-31 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection for a low back disability.

2. Entitlement to service connection for a prostate disorder, to include residuals of prostate cancer and residuals of prostate surgery.

3. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), bipolar disorder, depressive disorder and an anxiety disorder.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to May 1989 and from April 1993 to December 1996 with additional service in the Army National Guard, including periods of Active Duty for Training (ACDUTRA) from July 28, 1990 to August 12, 1990, August 2, 1997 to August 16, 1997, and from August 1, 1998 to August 15, 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal from May 2012 and December 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia. 

By way of background, the RO denied service connection for a low back disability and a prostate disorder in May 2012 and service connection for an acquired psychiatric disorder in December 2013. The Veteran separately and properly perfected appeals as to each decision, and the issues have been combined into a single appeal for the purposes of Board review.

The Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all. Clemons v. Shinseki, 23 Vet. App. 1 (2009). Here, the Veteran filed a claim for service connection for several separate psychiatric disorders individually. , and the Board has expanded that claim to one for an acquired psychiatric disorder, include all currently diagnosed psychiatric disorders, to include bipolar disorder, depressive disorder and an anxiety disorder.

Concerning the issues of service connection for a low back disability and a prostate disorder, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in July 2015. A transcript of the hearing is associated with the electronic claims file.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

During his July 2015 hearing testimony concerning the issues of service connection for a prostate disorder and a low back disability, the Veteran indicated that he was currently in receipt of Social Security Administration (SSA) disability benefits, which he noted were granted for his prostate disorder. It does not appear that these records have been associated with the claims file. VA's duty to assist encompasses obtaining medical records that supported an SSA award of disability benefits as they may contain information relevant to VA claims. Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992); see also 38 U.S.C.A. § 5103A(c)(3) (West 2014); 38 C.F.R. § 3.159(c)(2) (2014); Diorio v. Nicholson, 20 Vet. App. 193, 199-200 (2006); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

Here the Veteran specifically indicated that his SSA benefits were awarded at least in part based on his current prostate disorder. While he did not indicate that his claimed low back disorder also served as a basis for the award of SSA benefits, the Board cannot state affirmatively that these records are not relevant to that claim, particularly as the evidence of record to date appears to be silent for a diagnosis of a current low back disability. Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010). As such, both issues must be remanded so that the SSA records can be requested and associated with the claims file.

As noted in the introduction, the issue of service connection for a psychiatric disorder has been adjudicated and appealed separately from the other two service connection claims. The Veteran perfected his appeal as to that issue with a May 2015 substantive appeal, on which he requested a videoconference hearing before a VLJ. Unfortunately, this request was not received far enough in advance for the issue to be included in the Veteran's July 2015 hearing before the undersigned. As such, since the Veteran has requested a hearing on this issue and one has not been held, the Board must remand this claim so that the Veteran can be scheduled for a videoconference hearing. 

While on remand, appropriate efforts must be made to obtain any further records identified and authorized for release by the Veteran, to include records from any facilities at which the Veteran indicates he received in-patient care during his active duty service.

Accordingly, the case is REMANDED for the following action:

1. Obtain, directly from the SSA, complete copies of any determination on a claim for disability benefits from that agency as well as the records, including medical records, considered in adjudicating the claim.

2. Contact the Veteran and request that he identify all facilities at which he was hospitalized while in-service for his claimed prostate or low back disabilities. Then, request from appropriate sources any outstanding in-patient service treatment records.

3. Appropriate efforts should be made to obtain and associate with the case file any other medical records (private and/or VA) identified and authorized for release by the Veteran.

Specifically, the Veteran indicated during his July 2015 hearing that positive medical opinions concerning the claimed prostate and low back disabilities had been provided by Dr. Hampton and Dr. Motley, both of whom the Veteran indicated were VA physicians.

4. All actions to obtain the records noted above should be documented. If the records cannot be located or do not exist, the Veteran should be notified and given an opportunity to provide them in accordance with the provisions of 38 C.F.R. § 3.159.

5. Thereafter, if any additional pertinent evidence is obtained, conduct any additional development deemed warranted based upon such evidence, and then readjudicate the issues of entitlement to service connection for a low back disability and a prostate disorder. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case which addresses all evidence associated with the claims file since the last statement of the case. The Veteran and his representative should be afforded the applicable time period to respond.

6. Schedule the Veteran for the requested hearing on the issue of service connection for an acquired psychiatric disorder before a Veterans Law Judge at the earliest available opportunity, in accordance with applicable procedures, and notify him of the date and time thereof.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2014).




